                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                        Civil Action No. 1:20-cv-974


KEITH T. ALLEN,                     )
                                    )
Plaintiff,                          )
                                    )
                 v.                 )    NOTICE OF REMOVAL TO
                                    )       FEDERAL COURT
WILLIE ALBERT                       )
MELLERSON and                       )
FREEHOLD CARTAGE, INC.              )
              Defendants.           )

      Defendants Willie Albert Mellerson and Freehold Cartage, Inc.

(“Defendants”), by and through undersigned counsel, respectfully

remove the above-entitled action from the Superior Court of Rockingham

County, North Carolina, to the United States District Court for the

Middle District of North Carolina, pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446(b)(3). In support of this Notice of Removal, Defendants state

as follows:

      1.      This action is being removed to federal court based on

diversity of citizenship between the parties and an amount in

controversy greater than $75,000.00.

      2.      On July 16, 2020, Plaintiff filed a Complaint in the Superior

Court of Rockingham County, North Carolina, styled “Keith T. Allen v.




   Case 1:20-cv-00974-CCE-LPA Document 1 Filed 10/27/20 Page 1 of 6
Willie Albert Mellerson and Freehold Cartage, Inc.” that was assigned

Civil No. 20 CVS 1699 (“superior court action”).

        3.        Defendant Freehold Cartage, Inc. was served with the

Complaint on or about July 29, 2020, and Defendant Willie Albert

Mellerson, was served with the Complaint on or about August 3, 2020.

Defendants filed their Answer on September 28, 2020. (See Affidavit of

Service, Defendants’ Motion for Extension of Time to Serve a Responsive

Pleading, and Defendants’ Answer to Complaint attached as part of

Exhibit A.)

        4.        Defendants served a Request for Monetary Relief Sought on

September 24, 2020. On October 6, 2020, plaintiff served a response to

defendants’ Request for Monetary Relief Sought, “requesting a sum

equal to the total combined limits of liability for all policies of liability

insurance which insures all defendants against the loss arising from any

and all judgments that may be entered in this case.” (See Exhibit B).

The limits of the applicable liability insurance policy is $1,000,000.00.

Therefore, defendants may remove this action to federal court pursuant

to 28 U.S.C. 1446(b)(3).

        5.        Plaintiff’s claims for relief against Defendants in the

Superior Court action are for negligence, respondeat superior, negligent

entrustment, and corporate negligence. Plaintiff alleges that, due to the

                                        2
4828-6991-5343, v. 1


    Case 1:20-cv-00974-CCE-LPA Document 1 Filed 10/27/20 Page 2 of 6
negligence which resulted in the accident involving the Frontliner truck

driven by Defendant Mellerson and owned by Defendant Freehold

Cartage, Inc., Plaintiff has sustained severe, painful, and permanent

personal injuries. (Complaint ¶ 16-18).

         6.       The United States District Court for the Middle District of

North Carolina has original jurisdiction over the Superior Court action

pursuant to 28 U.S.C. § 1332(a) and it may be removed by Defendants

pursuant to 28 U.S.C. § 1441(a) and (b), and 1446(b)(3) for the following

reasons:

                   (a)   At the commencement of this action and at the time of
                         this removal, Defendant Freehold Cartage, Inc. was
                         not a North Carolina corporation, and Defendant
                         Mellerson was not a North Carolina citizen or
                         resident.

                   (b)   The matter in controversy between Plaintiff and the
                         Defendants was, at the commencement of this action
                         and at all relevant times including the date of removal,
                         one in which complete diversity of citizenship exists.
                         Plaintiff is a citizen of the State of North Carolina and
                         none of the Defendants are citizens of the State of
                         North Carolina.

                   (c)   Plaintiff’s Complaint acknowledges that complete
                         diversity of citizenship exists between the plaintiff and
                         the Defendants. The allegations show that: (1)
                         plaintiff is a North Carolina citizen and resident; (2)
                         defendant Mellerson is identified as a South Carolina
                         citizen or resident; and (3) defendant Freehold
                         Cartage, Inc. is identified as a New Jersey corporation.

                   (d)   Plaintiff is a citizen and resident of the State of North

                                           3
4828-6991-5343, v. 1


    Case 1:20-cv-00974-CCE-LPA Document 1 Filed 10/27/20 Page 3 of 6
                              Carolina.

                       (e)    Defendant Willie Albert Mellerson is a citizen and
                              resident of South Carolina.

                       (f)    Defendant Freehold Cartage, Inc. is a corporation
                              organized and existing under the laws of New Jersey,
                              with a principal office and registered office located in
                              Freehold, New Jersey. Its corporate officers, Suzanne
                              Blanchet-Hirst, Thomas J. Blanchet, II, and Michael
                              Hirst are citizens and residents of the State of New
                              Jersey; they are not citizens or residents of North
                              Carolina.

                  (g)         The amount in controversy between Plaintiff and
                              Defendants in this action, exclusive of interest and
                              costs, exceeds $75,000.00, on information and belief.
                              See Plaintiff’s Response to Request for Monetary
                              Relief Sought served October 6, 2020, Exhibit B
                              attached to this notice. Plaintiff seeks the limits of the
                              liability insurance policy, which is $1,000,000.00.

                  (h)         Therefore, Defendants file this notice of removal of
                              this action from the Superior Court, Rockingham
                              County, to the United States District Court for the
                              Middle District of North Carolina.

         7.       Attached to this notice as Exhibit A are the pleadings filed

in this action, including a copy of the Summons, Complaint, Affidavits of

Service, Defendants’ Motion for Extension of Time to Serve a Responsive

Pleading, Answer, and Plaintiff’s Reply filed in the Superior Court

action.

         8.       A copy of this Notice of Removal is being served on the Clerk

of     Superior              Court   of   Rockingham     County,     North    Carolina



                                                4
4828-6991-5343, v. 1


     Case 1:20-cv-00974-CCE-LPA Document 1 Filed 10/27/20 Page 4 of 6
contemporaneously with the filing of this Notice of Removal, as shown

by the notice attached as Exhibit C.

         WHEREFORE, Defendants respectfully request that this action be

removed from the Superior Court of Rockingham County, North

Carolina, to the United States District Court for the Middle District of

North Carolina.

    This the 27th day of October, 2020.

                               CRANFILL SUMNER & HARTZOG LLP

                         BY:   /s/ James C. Thornton
                               JAMES C. THORNTON
                               N.C. State Bar No. 16859
                               E-mail: jthornton@cshlaw.com
                               Post Office Box 27808
                               Raleigh, North Carolina 27611-7808
                               Telephone (919) 828-5100
                               Attorneys for Defendants Mellerson
                               and Freehold Cartage, Inc.




                                    5
4828-6991-5343, v. 1


    Case 1:20-cv-00974-CCE-LPA Document 1 Filed 10/27/20 Page 5 of 6
                        CERTIFICATE OF SERVICE

         I hereby certify that on October 27, 2020, I electronically filed the

foregoing Notice of Removal with the Clerk of Court using the

CM/ECF system, and will deposit the foregoing documents in the US

Mail, and also serve electronically as set out below to the following

counsel of record:

                  Diana E. Devine
                  E-mail: diana@brentadams.com
                  Brenton D. Adams
                  P.O. Box 1389
                  Attorneys for Plaintiff


         Respectfully, submitted by:

                            CRANFILL SUMNER & HARTZOG LLP

                            BY:   /s/ James C. Thornton
                                  JAMES C. THORNTON
                                  N.C. State Bar No. 16859
                                  E-mail: jthornton@cshlaw.com
                                  Cranfill Sumner & Hartzog LLP
                                  Post Office Box 27808
                                  Raleigh, North Carolina 27611
                                  Telephone (919) 828-5100
                                  Attorneys for Defendants Mellerson
                                  and Freehold Cartage, Inc.




                                        6
4828-6991-5343, v. 1


    Case 1:20-cv-00974-CCE-LPA Document 1 Filed 10/27/20 Page 6 of 6
